Citation Nr: 1021376	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1969.  He is the recipient of the Combat Infantryman Badge 
and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in May 2007.  A transcript of 
the hearing is associated with the claims file.

In September 2007 and March 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development.  A decision denying the claim was issued in 
October 2008.  The Veteran appealed the denial to the Court 
of Appeals for Veterans Claims (Court) and in August 2009, a 
Joint Motion for Remand was filed by the parties and granted 
by Order of the Court in August 2009.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in March 2005, prior to the initial 
unfavorable AOJ decision issued in August 2005.  Additional 
VCAA notices were sent in October 2007 and April 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued March 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration and 
requested that he send any evidence in his possession to VA.  
The October 2007 letter also informed him of the evidence 
required to substantiate a secondary service connection 
claim. 

With respect to notice as to disability ratings and effective 
dates, a March 2006 letter and October 2007 and April 2008 
VCAA letters informed the Veteran of the evidence necessary 
to establish entitlement to a disability rating and effective 
date for the disability on appeal.  Despite the inadequate 
timing of the notice provided to the Veteran on these two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's service connection claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  
 
Moreover, with regard to the untimely notice of the evidence 
needed to support a secondary service connection claim, the 
Board observes that, a statement of the case (SOC) and 
supplemental statement of the case (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the Veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
In the present case, subsequent to the October 2007 VCAA 
letter, the Veteran's claim was readjudicated and an SSOC 
issued.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, the reports of June 2005, 
January 2006, and October 2007 VA examinations, and a March 
2010 opinion from a Veterans Health Administration (VHA) 
specialist were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claim.

The Board notes that once VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, each examiner 
reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment 
evidence, and documented the Veteran's subjective complaints 
and medical history.  The Board notes that, with the 
exception of the March 2010 VHA opinion, none of the VA 
examination reports address both the questions of direct 
service connection and a causal nexus between bilateral 
hearing loss and tinnitus.  However, each opinion, save the 
January 2006 opinion discussed below, was sufficiently based 
on the facts of the case and nothing suggests that the 
conclusions reached were arbitrary.  Therefore, to the extent 
the opinion is responsive to the question of etiology of the 
Veteran's bilateral hearing loss, the Board determines the 
opinion sufficient for consideration below.  Moreover, the 
March 2010 VHA opinion addressed each question posed with 
opinions supported in the claims file and the medical 
literature, thereby providing a thorough review of the record 
and fully adequate opinion in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

With regard to the January 2006 VA opinion, the Board notes 
that the examiner opined that the Veteran's hearing loss is 
not as likely as not caused by acoustic trauma in the 
military, but also stated that the Veteran's tinnitus is as 
likely as not caused by acoustic trauma in the military and 
indicated both that the Veteran's hearing loss is of the same 
etiology as his tinnitus and that the tinnitus is a cause of 
the hearing loss.  The Board finds that this opinion is 
inconclusive and, thus, inadequate for rating purposes.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The Veteran contends that his current bilateral hearing loss 
is a result of noise exposure from mortar attacks and 
aircraft while in service and that he started experiencing 
hearing difficulty while still in service.  Thus, he claims 
that service connection is warranted for his bilateral 
hearing loss.  Also, although the opinion was inconclusive, 
as the January 2006 VA examiner raised the question of the 
Veteran's bilateral hearing loss being a result of his 
service-connected tinnitus that theory of entitlement is 
herein adjudicated by the Board. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the October 2007 VCAA letter advised the 
Veteran that temporary or intermittent flare-ups are not 
considered aggravation, unless the underlying condition has, 
as contrasted by symptoms, gotten worse.  Thus, the Veteran 
was informed of the necessity to show an increase in severity 
of his hearing loss, if, in fact, it was affected by his 
service-connected tinnitus.  Although the notice was sent 
after the initial adjudication on this claim, the Board finds 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the Veteran's service connection 
claim.  See Bernard at 393-94.  As the Veteran's service 
connection claim is herein denied, any question of 
aggravation of his bilateral hearing loss by his service-
connected tinnitus is rendered moot.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the Veteran's service records indicate 
that he was awarded the Purple Heart, which denotes combat 
experience.  Therefore, the Veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, as noted 
above, the statute is intended to lighten the burden on the 
Veteran who alleges an injury or disease during service that 
is otherwise not supported by the Veteran's service records.  
In this case, the Veteran has not claimed that his bilateral 
hearing loss was not documented in his service medical 
records due to circumstances, conditions, or hardships 
coincident with this combat incident.  Nor is there any 
indication that his service records are incomplete as a 
result of his combat duty.  Further, as indicated herein, VA 
does not dispute the Veteran's claim that he had in-service 
noise exposure.  Therefore, further consideration of the 
Veteran's claim under 38 U.S.C.A. § 1154(b) is not necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving as a light weapons 
infantryman with the 1st Cavalry Division.  Although the 
Veteran's service treatment records do not contain any 
documentation as to noise exposure, the Veteran is competent 
to describe the nature and extent of his in-service noise 
exposure and such is consistent with his military 
occupational specialty as a light weapons infantryman, as 
noted in his service records.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
Service treatment records are negative for complaints, 
treatment, or diagnosis pertinent to hearing difficulty.  The 
Veteran's audiogram at separation was normal, as noted by VA 
examiners and specialists in their opinions.  

However, post-service records demonstrate a diagnosis of 
bilateral hearing loss.  August 2004 to November 2004 VA 
treatment records show a diagnosis of sensorineural hearing 
loss in both ears and prescription and fitting of hearing 
aids.  At the June 2005 VA examination, the examiner 
diagnosed moderate to moderately-severe high frequency 
sensorineural hearing loss in the right ear and profound high 
frequency sensorineural hearing loss in the left ear.  The 
January 2006 VA examiner diagnosed normal to severe sharply 
sloping sensorineural hearing loss in the right ear and 
normal to severe precipitous sensorineural hearing loss in 
the left ear.  At the most recent VA audiological evaluation 
in October 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
20
50
70
85
LEFT
10
20
85
85
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 in the left ear.  The 
Veteran was diagnosed with normal to severe sensorineural 
hearing loss in the right ear and normal to profound 
sensorineural hearing loss in the left ear at this 
examination.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claim for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the Veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in March 
1969.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 
The Board next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  
However, while the Veteran has a current diagnosis of 
bilateral hearing loss and is competent to describe his in-
service noise exposure, the record shows no complaint or 
diagnosis of the disorder during active service or for many 
years thereafter.  The first complaint of hearing loss by the 
Veteran was documented in an August 2004 VA evaluation for 
hearing aids, over 25 years after service discharge.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there is no competent medical opinion linking 
his bilateral hearing loss to service.  At the June 2005 VA 
examination, the examiner opined that it is just as likely as 
not that the Veteran's hearing loss is not related to noise 
exposure in the military.  The Board recognizes that this 
opinion could be interpreted to mean that it is also just as 
likely as not that the Veteran's hearing loss is related to 
noise exposure in service.  However, in stating this opinion, 
the examiner cited the normal audiogram from the Veteran's 
March 1969 separation examination and the fact that the 
Veteran did not complain of hearing loss within one year of 
service discharge.  Therefore, the Board determines that the 
overall tenor of the opinion is negative. 
At the October 2007 VA examination, the examiner stated that 
the Veteran's hearing loss was not caused by his military 
service.  In providing this opinion, the examiner relied upon 
the normal hearing examinations at enlistment and separation 
and noted not only the Veteran's in-service assignments to 
missile duty and as a gunner's mate, but also post-service 
history of noise exposure from lawn equipment and firearms.  
The examiner indicated that the enlistment and separation 
examinations showed normal hearing bilaterally, and 
therefore, that the Veteran's bilateral hearing loss was not 
caused by or a result of his military service.
 
Finally, an otological opinion was requested by the Board 
from a VHA specialist.  The specialist reviewed the claims 
file and documented the Veteran's claimed in-service noise 
exposure and post-service employment history and recreational 
noise exposure.  She first categorically stated that tinnitus 
does not cause hearing loss and neither caused nor aggravated 
the Veteran's hearing loss. 

With respect to a direct relationship between the Veteran's 
hearing loss and service, she indicated that the Veteran had 
undisputed noise exposure in service, but the audiogram at 
separation was normal.  She noted that the Veteran first 
reported hearing loss 35 years after active service and that, 
if his hearing loss began at that time, it is less likely 
than not that the hearing loss was a result of noise 
exposure.  In support of this opinion, she observed that 
there were no audiograms dated between service and the post-
service diagnosis and that any hearing loss from service 
would have manifested, then stabilized after 15 years from 
the exposure, as opposed to continue to get worse.  The 
specialist stated that if the hearing loss began within the 
first 10 to 15 years after service, it would be likely that 
there was a relationship to service; however, she reported 
that such conditions were not reflected by the evidence of 
record.  

The Board observes that reliance solely on a normal audiogram 
at service is not a sufficient basis for an opinion that 
hearing loss is directly related to military service.  
Hensley at 159.  Therefore, to the extent the above opinions 
do so without other explanation, the Board affords them no 
probative weight.  However, the March 2010 VHA specialist 
noted not only normal audiogram in service, but also the lack 
of complaint, treatment, or diagnosis of hearing loss within 
the first 10 to 15 years after service.  The Board notes that 
the Veteran is competent to describe that he perceived 
hearing difficulty at any time, to include within 10 to 15 
years after service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, such subjective complaints would not be 
evidence of actual hearing loss, as loss of hearing acuity is 
a disorder measurable only through audiological and 
otological testing.  Therefore, the mere fact that the 
Veteran may describe having hearing loss within 10 to 15 
years after service does not constitute competent evidence 
that such disability existed at that time.  

Further, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
questions of diagnosis and causation.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu.  In the absence of any 
competent evidence connecting the Veteran's bilateral hearing 
loss to his time in service, the Board concludes that service 
connection for bilateral hearing loss is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, his claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


